Citation Nr: 9928991	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for alcoholism.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1985 to 
October 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for alcoholism.


FINDING OF FACT

The RO has determined that the appellant's alcoholism was due 
to willful misconduct.


CONCLUSION OF LAW

The appellant has not submitted a claim as to service 
connection for alcoholism upon which relief may be granted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.301(a); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 1996 rating decision, the RO denied service 
connection for alcoholism, stating that such was defined as 
willful misconduct.  The appellant has asked that the words 
"willful misconduct" be removed from any and all his 
records as a basis for the denial of service connection for 
alcoholism.  The appellant asserts that "willful 
misconduct" implies a moral judgment and implies or assumes 
that there is a choice involved regarding the consumption of 
alcohol.  He states that "willful misconduct" is an 
inappropriate diagnosis for his situation.

The appellant had a hearing before this Board Member in July 
1999.  He stated that he wanted the words "willful 
misconduct" removed completely from his records since it was 
not supported by the law.  He stated that "willful 
misconduct" was not used by "MA, APA, NIH, or the Secretary 
of Health and Human Services" regarding the disease of 
alcoholism.  This Board Member informed the appellant of the 
Board's inability to remove the words "willful misconduct" 
from his record, as it did not have the authority to do this.

The appellant has raised valid arguments, and the Board 
understands the appellant's concerns as to the finding of 
willful misconduct.  However, the Board has determined that 
the appellant has not submitted a claim as to service 
connection for alcoholism upon which relief may be granted.  
As stated above, the Board does not have the authority to 
remove the words "willful misconduct" from the appellant's 
claims file.  The United States Court of Appeals for Veterans 
Claims has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board apologizes that a more favorable decision could not be 
entered on behalf of the appellant.


ORDER

The claim for service connection for alcoholism is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

